McBRIDE, J.
These cases all arise upon mandamus to compel the Secretary of State to issue warrants for the sum awarded by the state Industrial Accident Commission as compensation to various parties for injuries, some resulting in death, and others being of a minor character, which injuries were sustained in the course of employment upon the navigable waters of the United States and within the State of Oregon. Five different occupations are involved: (1) shipbuilding work after launching; (2) ferry operation across the Willamette River; (3) stevedoring work on board a sea-going vessel, under contract of employment with a stevedoring company *96operating in Portland, Oregon; (4) cannery work including operation of a motor-boat on the waters of the Columbia Biver and within the boundaries of the State of Oregon; and (5) freight transportation work including the operation of a steamboat upon the waters of Coos Bay, in Oregon.
In all of these cases the injuries were the result of accident and no questions of maritime tort are involved. In each instance the state Industrial Accident Commission awarded compensation, and in every case the employer and the injured employee had accepted the provisions of the State Workmen’s Compensation Act and paid the sums required thereunder, so that there is no doubt of the existence of a contract between the employer, the employee and the state, that in case of injury to the employee his compensation should be adjusted and paid from the fund provided in that act: American Radiator Co. v. Rogge, 86 N. J. L. 436 (92 Atl. 85, 94 Atl. 85); Sexton v. Newark Dist. Telegraph Co., 84 N. J. L. 83-100, 86 Atl. 451); Gooding v. Ott, 77 W. Va. 487 (87 S. E. 862, L. R. A. 1916D, 637). Unlike the compensation acts of most of the states, compliance with the act is not compulsory, but voluntary, and the right to participate in the fund depends upon the actual or implied assent of the employer and the employee and their contribution to the fund. On principle it is difficult to see why a law which permits an employer and an employee with the financial assistance of the state to contract with each other as to the measure of the employee’s compensation in case he should sustain injury while in the course of his employment, in any way trenches upon the constitutional jurisdiction of the courts of admiralty. But certain expressions used by the Su*97preme Court of the United States in cases which we shall hereinafter discuss, which expressions were entirely proper when considered in connection with the matters then being treated, left such doubt in the mind of the Secretary of State that he did not feel justified in issuing warrants for the awards in the cases here involved until the law in the respects mentioned should be declared by this court.
We shall now consider the principal cases which have been supposed to militate against the constitutionality of any application of the workmen’s compensation law to instances like those involved in the present contention. The first case is Southern Pacific Co. v. Jensen, 244 U. S. 205, (61 L. Ed. 1086, Ann. Cas. 1917E, 900, L. R. A. 1918C, 451, 37 Sup. Ct. Rep. 524). That controversy arose under the workmen’s compensation law of the state of New York (Laws 1913, c. 816; Laws 1914, cc. 41, 315, which in effect was compulsory both upon the employer and the employee and contained none of those features of voluntary participation and contract which are prominent in our statute. The Southern Pacific Company owned a railroad in the State of New York and also a steamer plying between the ports of New York and Galveston, Texas. As stated in the opinion under consideration, one of the effects of the act as construed by the state courts of New York was that “no ship may load or discharge her cargo at - a dock therein without incurring a penalty, unless her owners comply with the act.” The Southern Pacific Company, the owner of the ship, was a Kentucky corporation. Jensen, a longshoreman, was employed on board the ship in assisting to discharge cargo and while so engaged was accidentally killed. The state court awarded *98his widow and minor children compensation under the act. The Supreme Court of the United States held that under those circumstances the act as construed by the state courts was unconstitutional as interfering with the admiralty jurisdiction of the United States, and in the absence of any provision in the act concerning the consent of the parties it is difficult to see how it could have held otherwise. To have done so would have made every foreign vessel entering the port of New York at once liable to pay- compensation under the laws of the state, without the consent of its owners, an obligation unknown to admiralty and one seriously affecting those “rules of the sea whose uniformity is essential.”
Another case is Knickerbocker Ice Co. v. Stewart, 253 U. S. 149 (64 L. Ed. 834, 40 Sup. Ct. Rep. 438, 11 A. L. R. 1145), which also arose from an attempt to apply the compulsory New York compensation act to a case of purely maritime cognizance. Stewart, while in the employ of the plaintiff in error as a barge man, fell into the Hudson Eiver and was drowned. His widow, the defendant in error, claimed under the New York compensation act and was given an award by the state courts. On writ of error to the Supreme Court of the United States it was contended that the objections to the Employers’ Liability Act which were the basis of the reversal in Southern Pacific Co. v. Jensen, supra, had been obviated by the clause in the act passed by Congress October 6, 1917, which among other matters contained'the following:
“Saving to suitors in all cases the right of a common-law remedy, where the common law is competent to give it, and to claimants the rights and remedies under the workmen’s compensatiomlaw of any state.”
*99The Supreme Court of the United States held in substance that it was not competent for Congress to subtract from the admiralty jurisdiction conferred by the Constitution, and that the saving clause above recited did so and was therefore void. Among other comments is this significant remark:
“Other difficulties hang upon the unexplained words ‘workmen’s compensation law of any state.”
We do not understand the court as holding that an employe^ and an employee may not as between themselves contract to take out a form of accident insurance which will be the measure of the liability of the employer in case of accident, and preclude the necessity of litigation in the federal courts, which is the case here presented. The method is a beneficient one, insuring to every employee a certain remedy and fair compensation instead of difficult litigation, a doubtful remedy and in many cases resulting in no compensation.
In Western Fuel Co. v. Garcia, 257 U. S. - (66 L. Ed. 97, 42 Sup. Ct. Rep. 89), case No. 28, decided by the United States Supreme Court December 5, 1921, it was held that a state statute authorizing recovery of damages for death caused by negligence could be enforced in the federal court in a case where the injury was purely a maritime tort and no recovery for such cause was provided for by any federal statute. The court there said:
“As the logical result of prior decisions we think it follows that where death upon such waters follows from a maritime tort committed on navigable waters within a state whose statutes give a right of action on account of death by wrongful act, the admiralty courts will entertain a libel in personam fo.r the damages sustained by those to whom such right is given. The subject is maritime and local in char*100acter and the specified modification of or supplement to the rule applied in admiralty courts when following the common law, will not work material prejudice to the characteristic features of the general maritime law, nor interfere with the proper harmony and uniformity of that law in its international and interstate relations: Southern Pacific Co. v. Jensen, supra.”
It cannot be shown that in the instances brought to our notice by the present appeal, the allowance of the stipulated award will in any manner “work material prejudice to the characteristic features of the general maritime law, nor interfere with the proper harmony and uniformity of that law in its international and interstate relations.” It is not the policy of the law international or otherwise to pull parties into court by the hair when they have agreed between themselves upon a method of keeping out and in view of the decision last quoted this ought to terminate the present controversy in favor of the petitioners.
But the petitioners have a concrete case from the same court, the opinion being rendered by the same eminent justices who decided the cases of Knickerbocker Ice Co. v. Stewart and Western Fuel Co. v. Garcia, supra. We refer to the case of Grant Smith-Porter Ship Co. v. Rhode, 257 U. S.- (66 L. Ed. 172, 42 Sup. Ct. Rep. 157), United States Supreme’ Court ease No. 35, advance sheets, decided January 3, 1922. This case briefly was this: The Grant Smith-Porter Ship Company was an Oregon corporation engaged in the construction of sea-going vessels at Portland, Oregon. Rhode, the libelant, was a carpenter employed as such in the completion of the vessel, which at the time he was injured had been launched upon the waters of the Willamette *101River and substantially completed although not ready for delivery, and the work in which Rhode was engaged was the construction of a bulkhead , enclosing certain tanks in the vessel. Upon the occurrence of the injury he libeled the vessel in the United States District Court sitting in admiralty, alleging negligence in the construction and maintenance of a scaffold as the ground for recovering damages. The company, among other defenses, urged the fact that the libelant and the company had before the accident elected to become subject to the Oregon Workmen’s Compensation Act. This objection was urged upon exception to the libel and after being overruled (259 Fed. 304) was again insisted upon at the trial (263 Fed. 204), where it was again decided adversely to the defendant. The libelant recovered a judgment and the defendant carried the case to the Circuit Court of Appeals for the Ninth District. That court certified to the Supreme Court of the United States the question as to the effect of the parties’ act in consenting to come under the provisions of the state Workmen’s Compensation Act, upon the plaintiff’s right to recover in admiralty. After a statement of the case the court of appeals propounded for solution the following questions:
“Questions oí law 'concerning which the Circuit Court of Appeals of the Ninth Circuit desires the instruction oí the Supreme Court are: 1. Is there jurisdiction in admiralty because the alleged tort occurred on navigable waters? 2. Is libelant entitled because of his injury to proceed in admiralty against respondent for the damages suffered?’’
After discussion of the matter from every point of view the court answered the questions as follows:
“Construing the first question as meaning to inquire whether the general admiralty jurisdiction *102extends to a proceeding to recover damages resulting from a tort committed on a vessel in process of construction when lying on navigable waters within a state, we answer, yes.
“Assuming that the second question prevents the inquiry whether in the circumstances stated the exclusive features of the Oregon Workmen’s Compensation Act would apply and abrogate the right to recover damages in an admiralty court which otherwise would exist, we also answer, yes.” 257 U. S. - (66 L. Ed. 172, 42 Sup. Ct. Rep. 157).
It will be observed that the last paragraph in the opinion practically concedes that but for the fact that the parties had elected to come under the provisions of the compensation act, the jurisdiction in admiralty would have ' existed, which is what the petitioners contend here. It may also be noted that while the United States District Court, in its second opinion, ‘ held that the libelant had an election of remedies, the Supreme Court of the United States held that his remedy in admiralty was abrogated by his consent to come under the terms of the .state compensation act, which is going further than is required in the matters here under consideration where all parties are seeking their remedy under the compensation act and have brought this proceeding to avoid the delay, expense and" uncertainty of .proceeding in admiralty. While it cannot be said that the circumstances in the case last above cited correspond in every detail to the cases at bar, they are nearly enough identical to illustrate the general principle, which is, “that as to certain local mat-; ters regulation of which would work no material prejudice to the general maritime law, the rules of. the latter might be modified or supplemented by state statutes.” Here, as in the case last cited, there' is no question of extraterritorial jurisdiction of the *103state involved. The contracts for services were made within the state between employers and employees doing business within the state and at or upon waters lying within the boundaries of the state.
Counsel for defendant have failed to point out any possible contingency under which an application of the compensation law might prejudicially interfere with the application of any of the rules of maritime law which are so essential to the commerce of the country; and it is not believed that it is possible for such a contingency, to arise. On the contrary, the encouragement of such agreements between employer and employee as is contemplated by our compensation laws has a tendency to prevent litigation and in instances like the present to relieve the already overburdened federal courts of the vexatious litigation.
Many cases have been cited bearing more or less remotely upon the questions here discussed, but while they have not been overlooked we prefer to place our decision upon the latest utterances of the United States Supreme Court in cases having a direct bearing upon the present controversy. If we correctly interpret these later opinions, we must find that the law is with the petitioners.
Let there be a mandate directing the Secretary of State to issue the warrants as prayed for.
Mandate Directed.
Mr. Justice Brown took no part in hearing or decision of these cases.